HARVEY, P. J.
The parties to this cause on March 8, 1926, duly filed a joint motion to dismiss the petition in error herein, which motion is signed by the respective attorneys for all parties to this cause. We therefore recom- • mended that, in compliance with said motion of all the parties, the petition for writ of error herein be dismissed, and that this cause be dropped from the docket of the Supreme Court.
CURETON, C. J.
Writ of error dismissed on motion of parties, as recommended by Commission of Appeals.